PER CURIAM.
Vachris pled no contest to grand theft and was put on probation. He was charged with violation of his probation and again pled no contest. The trial judge suspended Vachris’ driver’s license as part of the sentence and he appeals. The only point raised is the suspension of the driver’s license.
The state admits that the offense is not one for which the trial judge could suspend the license. However, the state also points out that there was evidence that an auto*376mobile was used in the grand theft. In such a case, the trial court may forward the record of the conviction and the factual basis showing the use of the motor vehicle to the Department of Highway Safety and Motor Vehicles which must revoke the driving privilege pursuant to Florida Statute 322.26(3) (1987).
Accordingly, we vacate that portion of Vachris’ sentence suspending his driver’s license, and remand for compliance with section 322.26. See Mandile v. State, 547 So.2d 1062 (Fla. 2d DCA 1989). Otherwise, affirmed.
LEHAN, A.C.J., and FRANK and PARKER, JJ., concur.